The claimant, J. G. Fogarty, alleges in his claim filed May 5, 1899, that he is the lessee of certain property in the city of Springfield and that he sublet a portion of the building to company “C,” Fifth Regiment, Illinois National Guard, and that there is due him a balance of ninety dollars rent for the months of July and August, 1895, also for rent of fixtures, forty dollars and interest on said sum amounting to twenty-nine dollars and eighteen cents making a total of one hundred and fifty-nine dollars and eighteen cents due and unpaid according to his statements in said claim. Claimant has filed no proofs, abstracts or arguments as required by the statute and the rules of the Commission but simply rested his case on the verified claim or declaration. The State by E. C. Akin, Attorney General, very aptly filed a motion to dismiss for want of proof and due compliance with the statute and the rules of the Commission by claimant in prosecuting his claim. The Commission in accord with its decisions rendered heretofore in similar cases are bound to sustain the motion of the state and dismiss the claim, without considering the merits of the claim at all, as we do not consider the rules of the Commission nor the provisions of the statutes governing the practice before the Commission unreasonable or technical, and it is no hardship on anyone to follow them strictly when seeking relief at the hands of the Commission, and any person unable to prosecute his own claim should employ competent counsel to assist him and not expect the Commission to do business in “Town Meeting” style. Claim dismissed.